   Case 3:18-cv-01946-GCS Document 1 Filed 10/12/18 Page 1 of 9 Page ID #1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ILLINOIS
                                  BENTON DIVISION


 MIGUEL HERNANDEZ
                                                      CASE NO.: 3:18-cv-001946
                   Plaintiff,
                                                      JUDGE:
         -v-

 BC SERVICES, INC.                                   COMPLAINT
                                                     JURY DEMAND ENDORSED HEREON
                   Defendant.



   Plaintiff, Miguel Hernandez, for his complaint against BC Services, Inc. (“Defendant”), states

as follows:

                                      NATURE OF THE ACTION

   1.   Plaintiff brings this action seeking damages pursuant to the Fair Debt Collection Practices

Act, 15 U.S.C. §§ 1692 et seq. (“FDCPA”), and the Illinois Consumer Fraud and Deceptive

Business Practices Act, 815 ILCS 505/10a et seq. (“ICFA”), stemming from Defendant’s unlawful

collection practices as more fully described in this complaint.

                                    JURISDICTION AND VENUE

   2.   This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is therefore conferred upon this Court by 15 U.S.C § 1692k and 28 U.S.C. §§ 1331, 1337, as the

action arises under the laws of the United States. Supplemental jurisdiction exists for the state law

claim pursuant to 28 U.S.C. § 1367.

   3.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as Defendant transacts business

within the Southern District of Illinois and the events and/or omissions giving rise to the claims

made herein occurred within the Southern District of Illinois.
   Case 3:18-cv-01946-GCS Document 1 Filed 10/12/18 Page 2 of 9 Page ID #2




                                              PARTIES

   4.   Plaintiff, Miguel Hernandez (“Mr. Hernandez”), is a natural adult person residing in

Mount Vernon, Illinois, which lies within the Southern District of Illinois.

   5.   Mr. Hernandez is a “person” as that term is defined by § 1692a(3) of the FDCPA.

   6.   Mr. Hernandez is a “person” as that term is defined and/or used within the ICFA.

   7.   Defendant, BC Services, Inc., is a Colorado corporation in the business of collecting

consumer debts on behalf of others within the State of Illinois and throughout the United States.

As such, Defendant regularly uses the mails and/or the telephone to collect, or attempt to collect,

delinquent consumer accounts.

   8.   In its communications to consumers, Defendant identifies itself as a “debt collector.”

   9.   Defendant is a “debt collector” as that term is defined by § 1692a(6) of the FDCPA.

   10. Defendant is a “person” as that term is defined and/or used within the ICFA.

   11. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and/or insurers at all

times relevant to this action.

                             FACTS SUPPORTING CAUSES OF ACTION

   12. On or around September 14, 2018, Defendant mailed a dunning correspondence to Mr.

Hernandez attempting to collect a medical debt allegedly incurred to Mid America Radiology in

the amount of $986.42 (the “Subject Debt”). A copy of the correspondence is attached to this

complaint as Exhibit A (the “Collection Letter”).

   13. Mr. Hernandez did not recognize the Subject Debt as belonging to him.

   14. The Collection Letter was the initial communication Mr. Hernandez received from

Defendant concerning the Subject Debt.


                                                  2
   Case 3:18-cv-01946-GCS Document 1 Filed 10/12/18 Page 3 of 9 Page ID #3




   15. As the initial communication concerning the Subject Debt, the Collection Letter contained

the requisite debt verification rights notice, disclosed by Defendant to Mr. Hernandez pursuant to

15 U.S.C. § 1692g (the “G Notice”). See Exhibit A.

   16. Despite the Collection Letter containing the G-Notice, it demanded immediate payment

from Mr. Hernandez by including a detachable payment coupon, forming the top of the Collection

Letter. See Exhibit A.

   17. Defendant’s demand for immediate payment from Mr. Hernandez within the Collection

Letter overshadowed its disclosure of the G Notice to him.

   18. Concerned about the Collection Letter he received, Mr. Hernandez called Defendant on or

around September 24, 2018. Defendant’s representative instructed Mr. Hernandez that he owed a

total of $7,595.04 from six (6) open accounts. Mr. Hernandez advised that he could not pay and

representative advised that the file would be notated but that Mr. Hernandez could set up a payment

plan and attempt to pay on the smaller accounts first and work up to the bigger accounts, advising

that any payments would help as some of the accounts are reporting to the Credit Bureaus (the

“Phone Call”).

   19. Defendant’s demand for immediate payment from Mr. Hernandez within the Collection

Letter and subsequent demand for payment during the Phone Call within the thirty (30) day debt

verification period ultimately overshadowed Mr. Hernandez’s rights under the G Notice.

   20. Confused and concerned after receiving the Collection Letter and Phone Call, Mr.

Hernandez spoke to his attorneys for assistance and clarification regarding his rights.

                                            DAMAGES

   21. Mr. Hernandez was misled by Defendant’s collection actions.




                                                 3
   Case 3:18-cv-01946-GCS Document 1 Filed 10/12/18 Page 4 of 9 Page ID #4




   22. Mr. Hernandez justifiably fears that, absent this Court’s intervention, Defendant will

continue to attempt to collect payment from him using abusive, deceptive and unlawful means,

and ultimately cause him unwarranted economic harm.

   23. Due to Defendant’s conduct, Mr. Hernandez was forced to hire counsel and his damages

therefore include reasonable attorneys’ fees incurred in prosecuting this action.

   24. After a reasonable time to conduct discovery, Mr. Hernandez believes he can prove that

all actions taken by Defendant as described in this complaint were taken willfully and/or with

knowledge that its actions were taken in violation of the law.

   25. Due to Defendant’s conduct, Mr. Hernandez is entitled to statutory damages, punitive

damages and all other appropriate measures to punish and deter Defendant and other debt

collection agencies from engaging in the unlawful collection practices described in this complaint.

                                   GROUNDS FOR RELIEF

                                          COUNT I
                VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                   15 U.S.C. §§ 1692e, e(2)(A), e(5), e(10), f, f(1) and g(b)

   26. All prior paragraphs are incorporated into this count by reference.

   27. The FDCPA states, in relevant part:

                “A debt collector may not use any false, deceptive, or misleading
               representation or means in connection with the collection of any debt.
               Without limiting the general application of the foregoing, the
               following conduct is a violation of this section: (2) The false
               representation of -- (A) the character, amount, or legal status of any
               debt; (5) The threat to take any action that cannot legally be taken or
               that is not intended to be taken; (10) The use of any false
               representation or deceptive means to collect or attempt to collect any
               debt or to obtain information concerning a consumer.” 15 U.S.C. §§
               1692e, e(2)(A), e(5) and e(10).

               “A debt collector may not use unfair or unconscionable means to
               collect or attempt to collect any debt. Without limiting the general
               application of the foregoing, the following conduct is a violation of

                                                 4
   Case 3:18-cv-01946-GCS Document 1 Filed 10/12/18 Page 5 of 9 Page ID #5




                this section: (1) The collection of any amount (including any interest,
                fee, charge, or expense incidental to the principal obligation) unless
                such amount is expressly authorized by the agreement creating the
                debt or permitted by law.” 15 U.S.C. §§ 1692f and f(1).

                “Collection activities and communications that do not otherwise
                violate this title may continue during the thirty-day period referred to
                in subsection (a) unless the consumer has notified the debt collector
                in writing that the debt, or any portion of the debt, is disputed or that
                the consumer requests the name and address of the original creditor.
                Any collection activities and communication during the thirty-day
                period may not overshadow or be inconsistent with the disclosure of
                the consumer’s right to dispute the debt or request the name and
                address of the original creditor.” 15 U.S.C. § 1692g(b).

   28. Defendant violated 15 U.S.C. §§ 1692e, e(2)(A), e(10), f, f(1) and g(b) by making a

demand for immediate payment of the Subject Debt from Plaintiff twice within the thirty (30) day

grace period provided to him under the G Notice. Such demands for payment were inconsistent

with and overshadowed Plaintiff’s rights under the FDCPA. As such, Defendant ultimately used

abusive, deceptive and unfair means in connection with its collection of the Subject Debt.

   29. As Plaintiff had no prior contractual relationship or dealings with Defendant whatsoever,

Plaintiff was justifiably confused and skeptical of the collection communications in relation to his

rights under § 1692(g) of the FDCPA.

   30. As an experienced debt collector, Defendant knows that its representations to consumers

concerning their rights under the FDCPA are required to be truthful, complete and accurate, and

disclosed without any intent to mislead or deceive. Defendant also knows that it must afford each

consumer an opportunity to exercise his or her debt verification rights within the allotted thirty

(30) day time period without excessive or inconsistent collection activity or communication with

the consumer.

   31. As set forth in paragraphs 21 through 25 above, Plaintiff has been harmed and has suffered

damages as a result of Defendant’s unlawful collection practices as described in this complaint.


                                                  5
  Case 3:18-cv-01946-GCS Document 1 Filed 10/12/18 Page 6 of 9 Page ID #6




                                   COUNT II
VIOLATIONS OF THE ILLINOIS CONSUMER FRAUD AND DECEPTIVE BUSINESS PRACTICES ACT
                                 815 ILCS 505/2

   32. All prior paragraphs are incorporated into this count by reference.

   33. Defendant’s collection activity in connection with the Subject Debt constitutes “conduct

of any trade or commerce” as that phrase is defined and/or used within the ICFA.

   34. The ICFA states, in relevant part:

                    “Unfair methods of competition and unfair or deceptive acts or
                    practices, including but not limited to the use or employment of
                    any deception, fraud, false pretense, false promise,
                    misrepresentation or the concealment, suppression or omission of
                    any material fact, with intent that others rely upon the
                    concealment, suppression or omission of such material fact . . . in
                    the conduct of any trade or commerce are hereby declared
                    unlawful whether any person has in fact been misled, deceived or
                    damaged thereby.” 815 ILCS 505/2.

                    “Any person who suffers actual damage as a result of a violation
                    of this Act committed by any other person may bring an action
                    against such person. The court, in its discretion may award actual
                    economic damages or any other relief which the court deems
                    proper.” 815 ILCS 505/10a.

   35. Defendant engaged in unfair and deceptive acts or practices, in violation of 815 ILCS

505/2, by twice demanding immediate payment from Plaintiff within thirty (30) days of its G

Notice disclosure to Plaintiff, ultimately overshadowing and acting inconsistently to Plaintiff’s

rights under the FDCPA.

   36. Defendant intended that Plaintiff rely on its unfair, unlawful and deceptive collection

activity in order to procure immediate payment of the Subject Debt.

   37. As set forth in paragraphs 21 through 25 above, Plaintiff has been harmed and has suffered

damages as a result of Defendant’s unlawful collection practices as described in this complaint.

   38. Plaintiff is therefore entitled to relief pursuant to 815 ILCS 505/10a.



                                                6
   Case 3:18-cv-01946-GCS Document 1 Filed 10/12/18 Page 7 of 9 Page ID #7




  39. Defendant’s actions as set forth in this complaint were malicious, willful and/or

undertaken with such reckless disregard of Plaintiff’s rights that malice may be inferred, subjecting

Defendant to liability for punitive damages under the ICFA in such an amount to be proved at trial.

                                    PRAYER FOR RELIEF

   WHEREFORE, Plaintiff, Miguel Hernandez, respectfully requests that this Court enter

judgment in his favor as follows:

          a) Awarding Plaintiff actual damages, in an amount to be determined at trial, as
             provided under 15 U.S.C. § 1692k(a)(1) and 815 ILCS 505/10a;

          b) Awarding Plaintiff statutory damages in the amount of $1,000.00, as provided
             under 15 U.S.C. § 1692k(a)(2)(A);

          c) Awarding Plaintiff punitive damages, in an amount to be determined at trial, as
             provided under 815 ILCS 505/10a;


          d) Awarding Plaintiff the costs of this action and reasonable attorneys’ fees, as
             provided under 15 U.S.C. § 1692k(a)(3) and 815 ILCS 505/10a; and

          e) Awarding Plaintiff any other relief as this Court deems just and appropriate.


DATED this 12th day of October, 2018.                 Respectfully Submitted,

                                                        /s/ Kristen C. Wasieleski
                                                      Kristen C. Wasieleski #6303018
                                                      CONSUMER LAW PARTNERS, LLC
                                                      333 N. Michigan Ave., Suite 1300
                                                      Chicago, Illinois 60601
                                                      (267) 422-1000 (phone)
                                                      (267) 422-2000 (fax)
                                                      Kristen.w@consumerlawpartners.com

                                                      Counsel for Plaintiff




                                                 7
Case 3:18-cv-01946-GCS Document 1 Filed 10/12/18 Page 8 of 9 Page ID #8




                                     JURY DEMAND

 Pursuant to FED. R. CIV. P. 38(b), Plaintiff demands a trial to a jury on all issues of fact.

                                                   /s/ Kristen C. Wasieleski
                                                  Kristen C. Wasieleski #6303018
                                                  CONSUMER LAW PARTNERS, LLC




                                              8
  Case 3:18-cv-01946-GCS Document 1 Filed 10/12/18 Page 9 of 9 Page ID #9




               VERIFICATION OF COMPLAINT AND CERTIFICATION

STATE OF ILLINOIS                      )
                                       ) ss
COUNTY OF JEFFERSON                    )

Pursuant to 28 U.S.C. § 1746, Plaintiff, Miguel Hernandez, having first been duly sworn and upon
oath, verifies, certifies, and declares as follows:

   1. I am the Plaintiff in this civil proceeding.

   2. I have read the above-entitled Complaint prepared by my attorneys and I believe that all of
      the facts contained in it are true, to the best of my knowledge, information and belief formed
      after reasonable inquiry.

   3. I believe that this Complaint is well grounded in fact and warranted by existing law or by a
      good faith argument for the extension, modification, or reversal of existing law.

   4. I believe that this Complaint is not interposed for any improper purpose, such as to harass
      Defendant, cause unnecessary delay to Defendant, or create a needless increase in the cost of
      litigation to Defendant.

   5. I have filed this Complaint in good faith and solely for the purposes set forth in it.


   I declare under penalty of perjury that the foregoing is true and correct.


       Executed on this 12th day of October, 2018.



               __________________________________________
                                 Signature




                                                     9
